IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-66,950-01


EX PARTE KENT WILLIAM SPROUSE





ON APPLICATION FOR WRIT OF HABEAS CORPUS IN CAUSE
NO. 26824CR/A IN THE 40TH JUDICIAL DISTRICT COURT

ELLIS COUNTY



Per Curiam.

O R D E R


	This is a post conviction application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure article 11.071.
	Applicant was convicted in 2004 of capital murder.  Tex. Penal Code Ann. §
19.03(a).  Based on the jury's answers to the special issues set forth in the Texas Code of
Criminal Procedure, Article 37.071, sections 2(b) and 2(e), the trial court sentenced him
to death.  Art. 37.071, § 2(g). (1)  This Court affirmed applicant's conviction and sentence
on direct appeal.  Sprouse v. State, No. AP-74,933, 2007 WL 283152 (Tex. Crim. App.
Jan. 31, 2007) (not designated for publication).
	Applicant presented twelve allegations in his application in which he challenges
the validity of his conviction and sentence.  As to all of these allegations, the trial judge
entered findings of fact and conclusions of law and recommended that relief be denied. 
After this Court remanded Applicant's allegations two and ten, the trial judge granted
applicant's motions for funding a mental health expert, an addiction specialist, and a
mitigation specialist.  Applicant then developed the factual bases for his allegations two
and ten and presented the trial court with reports prepared by the mental health expert, the
addiction specialist, and the mitigation specialist.  The trial judge then entered "Second
Supplemental Findings of Fact and Conclusions of Law on Order on Remand," and again
recommended that relief be denied.
	This Court has reviewed the record with respect to the allegations made by
applicant.  We agree with the trial judge's recommendation and adopt the trial judge's
findings and conclusions, with the following exceptions: Findings of Fact, paragraphs 6,
8, and 14; and Conclusions of Law, paragraph 2.  Based upon the trial court's findings
and conclusions and our own review of the record, relief is denied.
	IT IS SO ORDERED THIS THE 3RD DAY OF FEBRUARY, 2010.
Do Not Publish
1.   Unless otherwise indicated, all references to Articles are to the Texas Code of Criminal
Procedure.